 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Leon Leonard Medley, By . - | 7 FEB 1 1 2020

Petitioner,
~ 18-cv-7361 (AJN)

—-V—-

ORDER
Thomas Decker, ef al.,

Respondents.

 

 

ALISON J. NATHAN, District Judge:

Pursuant to the Court’s January 30, 2020 Order, Dkt. No. 38, it hereby advises the parties

that it does not request oral argument on February 11, 2020 and will resolve Petitioner’s motion
on the papers.
SO ORDERED.

Dated: February _\\_, 2020
New York, New York

 

 

ALISON J. NATHAN
United States District Judge

 

|

 

 

 
